DETAILED ACTION
Acknowledgements
Currently claims 1-20 are under examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawson (U.S. Patent No. 9,181,785).
Regarding Claim 1, Lawson discloses a gas vent tool, comprising: 
A tubular body (Lawson: 36) with a flow passage extending longitudinally through the body (Lawson: 36), the flow passage having upstream and downstream sections (Lawson: 28, adjacent 38); 
A first valve (Lawson: 44, 56), in which the first valve (Lawson: 44, 56) selectively permits and blocks flow between the upstream section of the flow passage and an exterior of the gas vent tool; and 
A second valve (Lawson: 46, 64) that selectively permits and blocks flow between the upstream and downstream sections (Lawson: 28, adjacent 38) of the flow passage, in which a closure member (Lawson: 64) of the second valve (Lawson: 46, 64) engages a seat (Lawson: 66) surrounding the flow passage and thereby blocks the flow between the upstream and downstream sections (Lawson: 28, adjacent 38), and in which the first valve permits the flow between the upstream section of the flow passage and the exterior of the gas vent tool when the second valve blocks the flow between the upstream and downstream sections3
Regarding Claim 2, Lawson discloses the gas vent tool of claim 1, in which the first valve (Lawson: 44, 56) comprises a sliding sleeve (Lawson: sides of 44) reciprocably disposed in the body (Lawson: 36).
Regarding Claim 3, Lawson discloses the gas vent tool of claim 2, in which the closure member (Lawson: 64) is secured to the sliding sleeve (Lawson: sides of 44).
Regarding Claim 4, Lawson discloses the gas vent tool of claim 1, in which the second valve (Lawson: 46, 64) permits the flow between the upstream and downstream sections (Lawson: 28, adjacent 38) of the flow passage in response to a positive pressure differential from the upstream section to the downstream section (Lawson: Column: 3: lines 33-43).
Regarding Claim 5, Lawson discloses the gas vent tool of claim 1, in which the first valve (Lawson: 44, 56) blocks the flow between the upstream section of the flow passage and the exterior of the gas vent tool in response to a positive pressure differential from the upstream section to the downstream section (Lawson: Column: 3: lines 33-43).
Regarding Claim 6, Lawson discloses a gas vent tool for use in a subterranean well, the gas vent tool comprising: 
A tubular body (Lawson: 36) with ports (Lawson: 36) for fluid communication between an interior and an exterior of the body (Lawson: 36); 
A seat (Lawson: 66) surrounding an interior flow passage extending longitudinally through the body (Lawson: 36), the seat (Lawson: 66) being positioned on a downstream side (downstream is uphole) of the ports (Lawson: 36); 
A closure member (Lawson: 64) movable relative to the seat (Lawson: 66) between open and closed positions, in which the closure member (Lawson: 64) engages the seat (Lawson: 66) and thereby blocks flow through the interior flow passage in the closed position; and 
A sliding sleeve (Lawson: sides of 44) reciprocably disposed in the body (Lawson: 36) relative to the ports (Lawson: 36), the sliding sleeve (Lawson: sides of 44) being secured to the closure member (Lawson: 64) so that the sliding sleeve (Lawson: sides of 44) and the closure member (Lawson: 64) displace together.
Regarding Claim 7, Lawson discloses the gas vent tool of claim 6, in which the closure member (Lawson: 64) is in the open position when the sliding sleeve (66) blocks flow through the ports (Lawson: 36).
Regarding Claim 8, Lawson discloses the gas vent tool of claim 7, in which the closure member (Lawson: 64) is in the closed position when the sliding sleeve (Lawson: sides of 44) does not block flow through the ports (Lawson: 36).
Regarding Claim 9, Lawson discloses the gas vent tool of claim 6, in which the closure member (Lawson: 64) displaces from the closed position to the open position in response to a positive pressure differential from below to above the closure member (Lawson: 64) (Lawson: Column: 3: lines 33-43).
Regarding Claim 10, Lawson discloses the gas vent tool of claim 6, in which, in the closed position of the closure member (Lawson: 64), the ports (Lawson: 36) are positioned longitudinally between the seat (Lawson: 66) and the sliding sleeve (Lawson: sides of 44).
Regarding Claim 11, Lawson discloses a gas vent system for use with a subterranean well, the system comprising: 
A gas vent tool, the gas vent tool being connected longitudinally between an intake tool (Column 2: lines 48-54) and a pump (Lawson: 16), the intake tool (Column 2: lines 48-54) being configured to receive formation fluids therein, and the pump (Lawson: 16) being configured to pump (Lawson: 16) the formation fluids to surface;
In which the gas vent tool comprises first and second valves (66, 54), the first valve (Lawson: 44, 56) selectively permitting and blocking flow between an interior flow passage and an annulus external to the gas vent tool, the second valve (Lawson: 46, 64) selectively permitting and blocking flow between upper and lower sections of the flow passage, in which the second valve (Lawson: 46, 64) comprises a closure member (Lawson: 64) and a seat (Lawson: 66) surrounding the flow passage, and in which the closure member (Lawson: 64) engages the seat (Lawson: 66) and thereby blocks the flow between the upper and lower sections.
Regarding Claim 12, Lawson discloses the system of claim 11, in which a sliding sleeve (Lawson: sides of 44) of the first valve (Lawson: 44, 56) is secured to and displaces with the closure member (Lawson: 64) of the second valve (Lawson: 46, 64).
Regarding Claim 13, Lawson discloses the system of claim 11, in which the gas vent tool has vent and flow-through configurations, in the vent configuration (Lawson: Figure 1) the first valve (Lawson: 44, 56) is open and the second valve (Lawson: 46, 64) is closed, in the flow-through configuration the first valve (Lawson: 44, 56) is closed and the second valve (Lawson: 46, 64) is open.
Regarding Claim 14, Lawson discloses the system of claim 13, in which the gas vent tool is in the flow- through configuration while the pump (Lawson: 16) is operating, and the gas vent tool is in the vent configuration (Lawson: Figure 1) while the pump (Lawson: 16) is stopped. 
Regarding Claim 15, Lawson discloses the system of claim 13, in which the first valve (Lawson: 44, 56) permits flow between the flow passage lower section and the annulus, and the second valve (Lawson: 46, 64) blocks the flow between the flow passage upper and lower sections, in the vent configuration (Lawson: Figure 1).
Regarding Claim 16, Lawson discloses the system of claim 15, in which the first valve (Lawson: 44, 56) blocks flow between the flow passage lower section and the annulus, and the second valve (Lawson: 46, 64) permits the flow between the flow passage upper and lower sections, in the flow- through configuration (Lawson: Figure 3).
Regarding Claim 17, Lawson discloses the system of claim 13, in which the first valve (Lawson: 44, 56) comprises a sleeve reciprocably disposed in a tubular body (Lawson: 36), the sleeve blocks flow through ports (Lawson: 36) in the body (Lawson: 36) in the flow-through configuration, and flow through the ports (Lawson: 36) is permitted in the vent configuration (Lawson: Figure 1).
Regarding Claim 18, Lawson discloses the system of claim 13, in which, the closure member (Lawson: 64) permits flow through the seat (Lawson: 66) in the flow-through configuration, and the closure member (Lawson: 64) blocks the flow through the seat (Lawson: 66) in the vent configuration (Lawson: Figure 1).
Regarding Claim 19, Lawson discloses the system of claim 11, in which the second valve (Lawson: 46, 64) opens in response to a positive pressure differential from below to above the second valve (Lawson: 46, 64) section (Lawson: Column: 3: lines 33-43).
Regarding Claim 20, Lawson discloses the system of claim 19, in which the first valve (Lawson: 44, 56) closes in response to the positive pressure differential from below to above the second valve (Lawson: 46, 64) section (Lawson: Column: 3: lines 33-43).


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679